             Case 3:13-cv-03072-EMC Document 554-1 Filed 12/17/19 Page 1 of 4




                         MYFORD TOUCH CLASS ACTION SETTLEMENT
(USDC NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION, CASE NO. 3:13-CV-03072-EMC)

                                      VALID EXCLUSIONS


                         NAME                         CITY/STATE            RECEIVED DATE
   1.    Acord, Lanette                     Huron, OH                   September 19, 2019
   2.    Akers, Roberta                     Vina, CA                    June 4, 2019
   3.    Anderson, Jane                     La Quinta, CA               May 21, 2019
   4.    Andrade, Carol                     San Pedro, CA               September 18, 2019
   5.    Andrade, Mario                     San Pedro, CA               September 18, 2019
   6.    Armlin, Charlotte                  South Lake Tahoe            September 18, 2019
   7.    Arnold, Carlos                     Tacoma, WA                  May 20, 2019
   8.    Ashbury, Reecy                     Wise, VA                    May 28, 2019
   9.    Atwell, John                       Wilmington, NC              May 20, 2019
   10.   Bair, Leo                          Woodland, CA                September 18, 2019
   11.   Balestreri, Peter                  Novato, CA                  September 18, 2019
   12.   Baum, Barbara                      Sandusky, OH                June 7, 2019
   13.   Beaudoin, Sharon                   Valley Springs, CA          May 28, 2019
   14.   Bloom, Donna                       Coto de Caza, CA            September 18, 2019
   15.   Bravard, Thomas                    Bethel, OH                  July 23, 2019
   16.   Brennan, Michael                   Concord, CA                 May 28, 2019
   17.   Broaddus, Clem                     Richmond, VA                July 11, 2019
   18.   Bryant, Chad                       Charlotte, NC               May 19, 2019
   19.   Bryant, Karen                      Charlotte, NC               May 19, 2019
   20.   Bundle, Angela                     Spring Valley, CA           September 18, 2019
   21.   Burkholder, Barry                  Stephenson, VA              June 27, 2019
   22.   Burns, Corinne                     Hamersville, OH             September 16, 2019
   23.   Bye, A                             Redmond, WA                 June 25, 2019
   24.   Bye, Barbara                       Redmond, WA                 June 25, 2019
   25.   Carpenter, Jazmin Gabriela         Los Angeles, CA             September 18, 2019
   26.   Carpenter, Robert A                Los Angeles, CA             September 18, 2019
   27.   Castro, Richard                    Hollister, CA               September 20, 2019
   28.   Christensen, Sandra                Clovis, CA                  May 21, 2019
   29.   Clark, Cathye                      Camarillo, CA               May 28, 2019
   30.   Claud Townsley Inc                 Gardena, CA                 May 20, 2019
   31.   Cline, Linda                       Shelby, OH                  June 5, 2019
   32.   Conejo, Richard                    Los Angeles, CA             August 1, 2019
   33.   Cross, Michael                     Rancho Palos Verdes, CA     May 28, 2019
   34.   Davey, Thomas                      Mill Valley, CA             May 28, 2019
   35.   Davis, Paula                       Murrieta, CA                September 20, 2019
   36.   Davis, Ronald                      Murrieta, CA                September 20, 2019
   37.   Dwyer, Cynthia                     Cincinnati, OH              May 22, 2019
   38.   Escalante, Kevin                   Chino Hills, CA             September 18, 2019
                                             1
          Case 3:13-cv-03072-EMC Document 554-1 Filed 12/17/19 Page 2 of 4


39.   Ewing, Cynthia                    Renton, WA                   July 18, 2019
40.   Ewing, Michael                    Renton, WA                   July 18, 2019
41.   Fannell, Tim                      La Quinta, CA                September 18, 2019
42.   Fishel, Laura                     Fayetteville, NC             May 20, 2019
43.   Francis, Edward                   Irvine, CA                   May 22, 2019
44.   Garcia, Ralph                     Lincoln, CA                  September 19, 2019
45.   Garcia, Sandra                    Lincoln, CA                  September 19, 2019
46.   Gasparetti, Nancy                 Phillipsburg, NJ             May 22, 2019
47.   Gifford, Linda                    Lake Stevens, WA             June 7, 2019
48.   Gifford, Walter                   Lake Stevens, WA             June 7, 2019
49.   Grell, Raymond                    Sagamore Hills, OH           May 29, 2019
50.   Halpern, Joni                     San Diego, CA                May 28, 2019
51.   Hamilton, Eleanore                Huber Heights, OH            June 6, 2019
52.   Harbert, Denise                   Dearborn, MI                 September 4, 2019
53.   Harville, Kevin                   Folsom, CA                   May 28, 2019
54.   Hastings, David                   Bonita, CA                   September 18, 2019
55.   Hernandez, Efren                  Dana Point, CA               May 20, 2019
56.   Hernandez, Josephine              Dana Point, CA               May 20, 2019
57.   Herring, Edward                   Kernersville, NC             June 11, 2019
58.   Heslop, Garin                     Canyon Lake, CA              September 19, 2019
59.   Heslop, Kelly Renee               Temecula, CA                 September 19, 2019
60.   Hiner, Charlotte                  Rancho Cucamonga, CA         May 20, 2019
61.   Hitchrick, Lorraine and Michael   Santee, CA                   May 20, 2019
62.   Hoffman, Donna                    Lodi, CA                     May 28, 2019
63.   Hoffman, Robert                   Lodi, CA                     May 28, 2019
64.   Holbrook, Terry                   Calabasas, CA                August 19, 2019
65.   Hope, Longin                      Sherman Oaks, CA             May 28, 2019
66.   Horn, Edith                       Petaluma, CA                 May 31, 2019
67.   Hoyt, Bill                        Riverside, CA                May 28, 2019
68.   Humphrey, Renee                   Berkeley, CA                 May 28, 2019
69.   Hunter, Anthony                   Fairfield, CA                September 18, 2019
70.   Hurley, William                   Hickory, NC                  May 20, 2019
71.   Ireson, Henry                     Church Hill, TN              June 14, 2019
72.   Jacobsen, Karl                    Valencia, CA                 May 28, 2019
73.   Jeffords, Shirill                 Virginia Beach, VA           June 14, 2019
74.   Jones, William                    Oakdale, CA                  May 28, 2019
75.   Juergens, Mary                    West Chester, OH             May 25, 2019
76.   Juergens, Stanley                 West Chester, OH             May 25, 2019
77.   Karatekeli, Burak                 Chico, CA                    September 18, 2019
78.   Karatekeli, Sandra Renee          Chico, CA                    September 18, 2019
79.   Karatekeli, Yildirim              Chico, CA                    September 18, 2019
80.   Karman, Alexander                 Annandale, VA                May 24, 2019
81.   Kelleher, Dennis                  Woodland, CA                 May 28, 2019
82.   King, James                       Rancho Santa Margarita, CA   May 28, 2019
83.   Klemack, Donald                   Huntersville, NC             May 28, 2019
84.   Krause, Katharina                 Burlington, MA               May 15, 2019
                                         2
           Case 3:13-cv-03072-EMC Document 554-1 Filed 12/17/19 Page 3 of 4


85.    Larsen, Jennifer                 Sioux City, IA               June 10, 2019
86.    Larsen, Michael                  Sioux City, IA               June 10, 2019
87.    Leggitt, Jennifer                La Habra, CA                 September 19, 2019
88.    Lentini, Cynthia                 Northfield, NJ               May 28, 2019
89.    Llano, Monic                     Sacramento, CA               May 28, 2019
90.    Love, Annette                    Morgan Hill, CA              May 28, 2019
91.    Lovin, Sherri                    Miamisburg, OH               June 10, 2019
92.    Lupkin, Joel                     Calabasas, CA                May 21, 2019
93.    Maddox, Esther                   Castalia, OH                 May 20, 2019
94.    Mangiapane, Beth                 Rancho Santa Margarita, CA   September 19, 2019
95.    Manley, Richard                  San Diego, CA                July 19, 2019
96.    Martin, Angel                    Sacramento, CA               May 28, 2019
97.    McCutchan, Jonell                Canton, OH                   May 24, 2019
98.    McDowell, Janet                  Tulare, CA                   May 21, 2019
99.    McGinley, Anthony                Herndon, VA                  August 15, 2019
100.   McGinley, Kristin                Herndon, VA                  August 15, 2019
101.   Meyers, Barbara                  Winlock, WA                  June 6, 2019
102.   Meyers, Max                      Winlock, WA                  June 6, 2019
103.   Milburn, Tami                    Fisherville, KY              June 7, 2019
104.   Miller, Wanda                    Fife, WA                     June 14, 2019
105.   Millican, Noel                   Spring Valley, CA            September 18, 2019
106.   Montemayor, Jesse                Newhall, CA                  September 18, 2019
107.   Montemayor, Rosanna              Newhall, CA                  September 18, 2019
108.   Morr, Dennis                     Tumwater, WA                 May 19, 2019
109.   Murdoch, Cynthia                 Palm Springs, CA             May 28, 2019
110.   Nash, Cynthia                    Lancaster, OH                July 8, 2019
111.   Neal, Paul                       New Albany, OH               May 24, 2019
112.   Nelson, Clifford                 Napa, CA                     May 20, 2019
113.   Northup, Thomas                  Amanda Park, WA              June 13, 2019
114.   Novy, Michelle                   Long Beach, CA               May 13, 2019
115.   Person, Roberta                  Alexandria, VA               May 16, 2019
116.   Potter, Cheryl                   Fort Wayne, IN               June 3, 2019
117.   Potter, James                    Fort Wayne, IN               June 3, 2019
118.   Powell, Diane                    Atascadero, CA               September 20, 2019
119.   Powell, Douglas                  Atascadero, CA               September 20, 2019
120.   Powell, William Dennis           Fontana, CA                  September 18, 2019
121.   Pratuch, Steven                  Alamo, CA                    May 28, 2019
122.   Price, Elizabeth                 San Francisco, CA            August 5, 2019
123.   Purdon-Cook, Norene              North Ridgeville, OH         August 26, 2019
124.   Rademaker, Ann                   Scottsdale, AZ               May 28, 2019
125.   Reimer, Louis                    Riverside, CA                May 28, 2019
126.   Richards, William                Brick, NJ                    May 20, 2019
127.   Robinson, Jerry                  Sarahsville, OH              May 20, 2019
128.   Rogers, Steve                    Visalia, CA                  September 20, 2019
129.   Rose, Lara                       San Diego, CA                September 19, 2019
130.   Ruiz, Daniel                     Sacramento, CA               May 28, 2019
                                          3
           Case 3:13-cv-03072-EMC Document 554-1 Filed 12/17/19 Page 4 of 4


131.   Rulnick, Barry                   Murrieta, CA                May 28, 2019
132.   Ryan, B Snow                     Long Beach, CA              May 28, 2019
133.   Safarian, Raymond                Granada Hills, CA           September 18, 2019
134.   Schatzman, Beth                  Santa Cruz, CA              September 19, 2019
135.   Schneider, Kimberly              Big Bear City, CA           September 18, 2019
136.   Scoggins, Therese                Sacramento, CA              May 28, 2019
137.   Scudellari, Mitchelle            Highland Hts, OH            May 26, 2019
138.   Searles, Queen                   Burbank, CA                 November 27, 2019
139.   Shoemaker, Keith                 Princeton, NJ               May 23, 2019
140.   Simmons, Marie                   San Diego, CA               September 18, 2019
141.   Sjoberg, Kristine                Maple Valley, WA            June 3, 2019
142.   Sjoberg, Mark                    Maple Valley, WA            June 3, 2019
143.   Skinner, David                   Avon, OH                    May 20, 2019
144.   Starcks, David                   Lake Forest, CA             September 18, 2019
145.   Starcks, Quinn                   Lake Forest, CA             September 18, 2019
146.   Stauch, Leo                      Puyallup, WA                May 21, 2019
147.   Stauch, Theresa                  Puyallup, WA                May 21, 2019
148.   Steeg, Lucinda                   Chino, CA                   September 19, 2019
149.   Tanner, James                    Livermore, CA               September 19, 2019
150.   Tanner, Shelley                  Livermore, CA               September 19, 2019
151.   Tedrow, Addie                    Glendora, CA                June 11, 2019
152.   Torres, Claudia                  Ontario, CA                 September 18, 2019
153.   Turf Care Supply Corp            Brunswick, OH               June 3, 2019
154.   Vandesteeg, Albert               Chino, CA                   September 19, 2019
155.   Vasquez, Enrique                 Long Beach, CA              September 12, 2019
156.   Vasquez, Maricela                Long Beach, CA              September 12, 2019
157.   Verry, Jeffrey                   Chesapeake, VA              September 11, 2019
158.   Vick, Cherie                     Fresno, CA                  June 11, 2019
159.   Vincente Pacheco, Marcelo        Baldwin Park, CA            September 12, 2019
160.   Walters, Mary Ellen              Urbana, OH                  June 11, 2019
161.   Webb, Wesley                     Sherrills Ford, NC          June 5, 2019
162.   Wendel, Fred                     Aurora, OH                  June 10, 2019
163.   Wittkopf, Dale                   Mansfield, OH               May 20, 2019
164.   Woodworth, Tiffani               Lompoc, CA                  May 28, 2019
165.   Wright, Richard                  Kilmarnock, VA              May 20, 2019
166.   Yang, Constant                   Cincinnati, OH              June 6, 2019
167.   Yorke, Ruby                      Waynesboro, VA              August 20, 2019




                                          4
